                             Case: 14-10018                   Doc: 121    Filed: 08/29/19          Page: 1 of 2

Information to identify the case:
Debtor 1              Michael Charles Brush                                             Social Security number or ITIN   xxx−xx−7897
                      First Name    Middle Name   Last Name                             EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Katherine Aldean Brush                                            Social Security number or ITIN   xxx−xx−6498
(Spouse, if filing)
                      First Name    Middle Name   Last Name                             EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Oklahoma

Case number: 14−10018 − JDL



Order of Discharge                                                                                                               12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

           Michael Charles Brush                                             Katherine Aldean Brush
                                                                             aka Katherine Aldean White, aka Katherine
                                                                             Aldean Rickmon

           August 29, 2019                                                    By the court: Janice D. Loyd
                                                                                            United States Bankruptcy Judge


                                   Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not
Creditors cannot collect discharged debts                                    all. Generally, a discharge removes the debtors'
This order means that no one may make any                                    personal liability for debts provided for by the
attempt to collect a discharged debt from the                                chapter 13 plan.
debtors personally. For example, creditors
cannot sue, garnish wages, assert a deficiency,                              In a case involving community property: Special
or otherwise try to collect from the debtors                                 rules protect certain community property owned
personally on discharged debts. Creditors cannot                             by the debtor's spouse, even if that spouse did
contact the debtors by mail, phone, or otherwise                             not file a bankruptcy case.
in any attempt to collect the debt personally.
Creditors who violate this order can be required
to pay debtors damages and attorney's fees.                                  Some debts are not discharged
                                                                             Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated.                                       ♦ debts that are domestic support
For example, a creditor may have the right to                                           obligations;
foreclose a home mortgage or repossess an
automobile.
                                                                                      ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                                      ♦ debts for certain types of taxes specified
                                                                                        in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                        523(a)(1)(B), or 523(a)(1)(C) to the extent
                                                                                        not paid in full under the plan;


                                                                                              For more information, see page 2


Form 3180W                                                     Chapter 13 Discharge                                  page 1
                   Case: 14-10018         Doc: 121      Filed: 08/29/19        Page: 2 of 2




    ♦ debts that the bankruptcy court has                           ♦ debts for restitution, or damages,
      decided or will decide are not discharged                       awarded in a civil action against the
      in this bankruptcy case;                                        debtor as a result of malicious or willful
                                                                      injury by the debtor that caused personal
                                                                      injury to an individual or the death of an
    ♦ debts for restitution, or a criminal fine,                      individual; and
      included in a sentence on debtor's
      criminal conviction;
                                                                    ♦ debts for death or personal injury caused
                                                                      by operating a vehicle while intoxicated.
    ♦ some debts which the debtors did not
      properly list;

                                                            In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §                  creditors from collecting from anyone else who is
      1322(b)(5) and on which the last                      also liable on the debt, such as an insurance
      payment or other transfer is due after the            company or a person who cosigned or
      date on which the final payment under                 guaranteed a loan.
      the plan was due;


    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed
                                                               This information is only a general summary of a
      if obtaining the trustee's prior approval of             chapter 13 discharge; some exceptions exist.
      incurring the debt was practicable but                   Because the law is complicated, you should
      was not obtained;                                        consult an attorney to determine the exact
                                                               effect of the discharge in this case.




Form 3180W                                   Chapter 13 Discharge                               page 2
